*285Dissenting Opinion by
Linn, J.:
Oil appeal from the commission to this court, the record “shall include the evidence taken......”: Act July 11, 1917, P. L. 808, amending article VI, section 18. Article VI, section 24, provides “If the court shall, upon the record find that the order appealed from is reasonable and in conformity with law, it shall enter a decree dismissing the appeal and affirming the order of the commission......” The record now before us contains ample evidence that appellant was constructing a transmission line across Tenth Street without a certificate as required by section 12, article V of the Public Service Company Law, and, also, in violation of section 2 of the Act of May 8, 1889, P. L. 136.
I do not agree that our duty is confined to the limits suggested by the following statement in the opinion of the majority: The Public Service Commission made no finding on the subject [occupying Tenth Street] and we are not called upon to do so.” The statute requires that we consider the record; if such consideration shows appellant was constructing the line across Tenth Street, we must treat that fact established; we may not disregard it because no specific finding to that effect was stated by the commission, though of course we might return the record to the commission specifically to state the facts supporting its order.
As a review of the evidence shows the occupation of Tenth Street, I think the order should be affirmed as reasonable and in conformity with law, a conclusion making it unnecessary to pass on the relevance in this proceeding (1) of the commission’s refusal on July 3,1914, to approve the contract between appellant and the borough; and (2) of the certificate of January 7,1915 (M. C. 403-1914).